DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klang et al. (US 2015/0264538) in view of Thayer et al. (US 2004/012896).
Regarding claim 1, Klang teaches a transportation vehicle comprising: a communication module to communicate with another transportation vehicle and with a remote transmitter; and a control unit configured to: receive a first message from the remote transmitter comprising first information on a hazard related to a first geolocation indicated in the first message (i.e., step 910, a report is received from V2V communication enabled device, compare with step 170 and 170b of fig. 1a and 1b respectively, [0149]); determine second information on a second transportation vehicle (i.e., signaling from potential other V2V enabled devices is optionally monitored in step 130. Such signaling typically includes respective geographical position of the potential other devices [0093]; and compare the first information and the second information and selectively transmit a forwarded message based on the content of the first message to 
Klang does not specifically teach transmit the forwarded message in response to the current geolocation being outside the broadcast radius.
However, the preceding limitation is known in the art of communications. Thayer teaches a system for providing information regarding the location of a vehicle relative to a travel route includes a server for generating a matrix associated with the travel route, and a processing system, remote from the server, for generating position information and for comparing the position information with the position of a zone whose location varies over time, the processing device forwarding an alert to the server when the position information indicates that the position of the first processing system is outside the zone ([0006]-[0008]). Therefore, it would have been obvious to one of ordinary skill .
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Klang et al. (US 2015/0264538) in view of Liu et al. (US 2005/0088318).
Regarding claim 1, Klang teaches a transportation vehicle comprising: a communication module to communicate with another transportation vehicle and with a remote transmitter; and a control unit configured to: receive a first message from the remote transmitter comprising first information on a hazard related to a first geolocation indicated in the first message (i.e., step 910, a report is received from V2V communication enabled device, compare with step 170 and 170b of fig. 1a and 1b respectively, [0149]); determine second information on a second transportation vehicle (i.e., signaling from potential other V2V enabled devices is optionally monitored in step 130. Such signaling typically includes respective geographical position of the potential other devices [0093]; and compare the first information and the second information and selectively transmit a forwarded message based on the content of the first message to the second transportation vehicle based on the comparison of the first and the second information (i.e., in step 930, it is determined whether at least one of the determined, by the reporting device and/or by the network node in step 920, directions for transmission coincides with at least one direction that lack other vehicle-to-vehicle communication enabled devices for reception of the message [0152]); wherein the second information relates to a current geolocation of the second transportation vehicle (i.e., signaling from potential other V2V enabled devices is optionally monitored in step 130. Such signaling 
Klang does not specifically teach transmit the forwarded message in response to the current geolocation being outside the broadcast radius.
However, the preceding limitation is known in the art of communications. Liu teaches each vehicle within the motion-cast region receiving an EAM-1 at 1410 calculates its distance to the endangering condition, for example a braking vehicle (the location of the endangering condition is included in the EAM-1) at 1420. If the vehicle is outside of the transmission range of the braking vehicle, then this vehicle waits for a random duration (again, chosen from [0, T.sub.forward]) before forwarding the EAM-1 (the forwarded version of EAM-1 is named EAM-2) at 1440. ... Otherwise, it will transmit an EAM-2 when the random waiting time expires ([0072]) wherein forwarding said priority message outside of said alert zone comprises: receiving said forwarded priority message… if said receiving vehicle is outside of said alert zone for said leader vehicle; forwarding said forwarded priority message if the number of said forwarded priority messages received within said random duration is less than a specified number ([claim 16]]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Liu within the system of Klang in order to reliably provide warnings about hazardous situations to drivers in time for them 
Regarding claim 2, Klang in view of Liu teaches all the limitations above. The feature of the claim could have been readily derived by one of ordinary skill in the art from Klang, wherein Klang teaches the second information on the second transportation vehicle are determined based on at least sensor value obtained by the first transportation vehicle, or comprises in a second message received from the second transportation vehicle ([0008], [0017], [0028]-[0029], [0096]). Accordingly one of ordinary skill in the art could have easily conceived the inventions in claim 2 from a combination of Klang in view of Liu.
Regarding claim 3, Klang in view of Liu teaches all the limitations above. Liu further teaches the broadcast radius is determined based on: information transmitted by the remote transmitter in the first message; a predetermined information; or a signal strength of the first message determined by the first transportation vehicle (i.e., Upon receiving notification of a sudden change in vehicle behavior, a vehicle broadcasts a priority message to surrounding vehicles within a transmission range [0009]). Accordingly one of ordinary skill in the art could have easily conceived the inventions in claim 3 from a combination of Klang in view of Liu.
Regarding claim 4, Klang in view of Liu teaches all the limitations above. “in response to the current geolocation being within the broadcast radius, refraining from the selective transmission of the forwarded message” could have been derived by one of ordinary skill in the art from the teaching of Klang, which discloses that If there is no 
Regarding claim 7, Klang in view of Liu teaches all the limitations above. Klang further teaches the first message designates a relevant area of the hazard (i.e., a vehicle receiving the hazardous spot broadcast may repeat the broadcast to spread the information within a certain geographical area [0009]).
Regarding claim 8, Klang in view of Liu teaches all the limitations above. Klang further teaches the relevant area is defined by a radius from the first geolocation (i.e., Signaling from potential other vehicle-to-vehicle enabled devices is optionally monitored in step 130b. Such signaling typically includes respective geographical positions of the potential other devices [0109]). 
Regarding claim 9, Klang in view of Liu teaches all the limitations above. Klang further teaches the first information identifies a direction of movement (i.e, In step 930, it is determined whether at least one of the determined (by the reporting device and/or by the network node in step 920) directions for transmission coincides with at least one direction that lack other vehicle-to-vehicle communication enabled devices for reception of the message [0159]).
Regarding claim 10, Klang in view of Liu teaches all the limitations above. Liu further teaches the first information identifies a category, an identifier and/or a lane of a road to which the hazard relates (i.e., relevancy decision module receives messages 
Regarding claim 11, Klang in view of Liu teaches all the limitations above. Klang further teaches comparing an expected geolocation of the second transportation vehicle with the first geolocation (i.e., comparing vehicle travelling direction to transmit messages [0151], [0156], [0158]); and transmitting the forwarded message in response to the expected geolocation being within a predefined radius around the first geolocation.(i.e., it may only be desirable to transmit the message in a direction where there is a road having a connection with the road where the device travels. It may even be desirable to transmit the message only in some of the directions where there is a road having a connection with the road where the device travels [0098], [0116]). Accordingly one of ordinary skill in the art could have easily conceived the inventions in claim 10 from a combination of Klang in view of Liu.
Regarding claim 12, Klang in view of Liu teaches all the limitations above. Klang further teaches the second message comprises at least one of: information on the expected geolocation, information on the current geolocation and a current direction, and route information (i.e., In step 930, it is determined whether at least one of the determined (by the reporting device and/or by the network node in step 920) directions for transmission coincides with at least one direction that lack other vehicle-to-vehicle 
Regarding claims 13, 25, Klang teaches a method of a first transportation vehicle for V2V communication, the method comprising: receiving a first message from a remote transmitter comprising first information on a hazard related to a first geolocation indicated in the first message (i.e., step 910, a report is received from V2V communication enabled device, compare with step 170 and 170b of fig. 1a and 1b respectively, [0149]); determining second information on a second transportation vehicle (i.e., signaling from potential other V2V enabled devices is optionally monitored in step 130. Such signaling typically includes respective geographical position of the potential other devices [0093]; and comparing the first information and the second information and selectively transmit a forwarded message based on the content of the first message to the second transportation vehicle based on the comparison of the first and the second information (i.e., in step 930, it is determined whether at least one of the determined, by the reporting device and/or by the network node in step 920, directions for transmission coincides with at least one direction that lack other vehicle-to-vehicle communication enabled devices for reception of the message [0152]); wherein the second information relates to a current geolocation of the second transportation vehicle (i.e., signaling from potential other V2V enabled devices is optionally monitored in step 130. Such signaling typically includes respective geographical position of the potential other devices [0093]), comparing the current geolocation with a broadcast radius of the 
Klang does not specifically teach transmitting the forwarded message in response to the current geolocation being outside the broadcast radius.
However, the preceding limitation is known in the art of communications. Liu teaches each vehicle within the motion-cast region receiving an EAM-1 at 1410 calculates its distance to the endangering condition, for example a braking vehicle (the location of the endangering condition is included in the EAM-1) at 1420. If the vehicle is outside of the transmission range of the braking vehicle, then this vehicle waits for a random duration (again, chosen from [0, T.sub.forward]) before forwarding the EAM-1 (the forwarded version of EAM-1 is named EAM-2) at 1440. ... Otherwise, it will transmit an EAM-2 when the random waiting time expires ([0072]) wherein forwarding said priority message outside of said alert zone comprises: receiving said forwarded priority message… if said receiving vehicle is outside of said alert zone for said leader vehicle; forwarding said forwarded priority message if the number of said forwarded priority messages received within said random duration is less than a specified number ([claim 16]]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Liu within the system of Klang in order to reliably provide warnings about hazardous situations to drivers in time for them to react, it is necessary to have a reliable transport protocol specifically designed for 
Regarding claim 14, Klang in view of Liu teaches all the limitations above. The feature of the claim could have been readily derived by one of ordinary skill in the art from Klang, wherein Klang teaches the second information on the second transportation vehicle are determined based on at least sensor value obtained by the first transportation vehicle, or comprises in a second message received from the second transportation vehicle ([0008], [0017], [0028]-[0029], [0096]). Accordingly one of ordinary skill in the art could have easily conceived the inventions in claim 2 from a combination of Klang in view of Liu.
Regarding claim 15, Klang in view of Liu teaches all the limitations above. Liu further teaches the broadcast radius is determined based on: information transmitted by the remote transmitter in the first message; a predetermined information; or a signal strength of the first message determined by the first transportation vehicle (i.e., Upon receiving notification of a sudden change in vehicle behavior, a vehicle broadcasts a priority message to surrounding vehicles within a transmission range [0009]). Accordingly one of ordinary skill in the art could have easily conceived the inventions in claim 3 from a combination of Klang in view of Liu.
Regarding claim 16, Klang in view of Liu teaches all the limitations above. “in response to the current geolocation being within the broadcast radius, refraining from the selective transmission of the forwarded message” could have been derived by one of ordinary skill in the art from the teaching of Klang, which discloses that If there is no overlap between the determined directions for transmission and the directions that lack 
Regarding claim 19, Klang in view of Liu teaches all the limitations above. Klang further teaches the first message designates a relevant area of the hazard (i.e., a vehicle receiving the hazardous spot broadcast may repeat the broadcast to spread the information within a certain geographical area [0009]).
Regarding claim 20, Klang in view of Liu teaches all the limitations above. Klang further teaches the relevant area is defined by a radius from the first geolocation (i.e., Signaling from potential other vehicle-to-vehicle enabled devices is optionally monitored in step 130b. Such signaling typically includes respective geographical positions of the potential other devices [0109]). 
Regarding claim 21, Klang in view of Liu teaches all the limitations above. Klang further teaches the first information identifies a direction of movement (i.e, In step 930, it is determined whether at least one of the determined (by the reporting device and/or by the network node in step 920) directions for transmission coincides with at least one direction that lack other vehicle-to-vehicle communication enabled devices for reception of the message [0159]).
Regarding claim 22, Klang in view of Liu teaches all the limitations above. Liu further teaches the first information identifies a category, an identifier and/or a lane of a road to which the hazard relates (i.e., relevancy decision module receives messages from the message receiver module and determines whether a transmitting vehicle is a 
Regarding claim 23, Klang in view of Liu teaches all the limitations above. Klang further teaches comparing an expected geolocation of the second transportation vehicle with the first geolocation (i.e., comparing vehicle travelling direction to transmit messages [0151], [0156], [0158]); and transmitting the forwarded message in response to the expected geolocation being within a predefined radius around the first geolocation.(i.e., it may only be desirable to transmit the message in a direction where there is a road having a connection with the road where the device travels. It may even be desirable to transmit the message only in some of the directions where there is a road having a connection with the road where the device travels [0098], [0116]). Accordingly one of ordinary skill in the art could have easily conceived the inventions in claim 10 from a combination of Klang in view of Liu.
Regarding claim 24, Klang in view of Liu teaches all the limitations above. Klang further teaches the second message comprises at least one of: information on the expected geolocation, information on the current geolocation and a current direction, and route information (i.e., In step 930, it is determined whether at least one of the determined (by the reporting device and/or by the network node in step 920) directions for transmission coincides with at least one direction that lack other vehicle-to-vehicle communication enabled devices for reception of the message [0159]). Therefore the .


Claims 5-6 AND 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klang et al. (US 2015/0264538) in view of Liu et al. (US 2005/0088318) further in view of Rubin et al. (US 2013/0282271).
Regarding claim 5, Klang in view of Liu teaches all the limitations above except comparing a current time with the identified time; and transmitting the forwarded message in response to a difference between the current time and the identified time being less than a certain threshold. 
However, the preceding limitation is known in the art of communications. Rubin teaches the transmitted location is compared to a set of locations determined by the transmission delay of the transmitted frame in its time slot ([0096]); adjusting phase timing ([0594]-[0597]); this example brings up another aspect of forwarding. The value of some messages is direction dependent. For a problem in a fixed road position, the value of a warning message is particularly relevant for approaching traffic, and less relevant to receding traffic. Note, however, that receding traffic serves a function as forwarding the message to oncoming traffic, which otherwise might not receive the message at all ([0262], [0548]-[0551]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique 
Regarding claim 6, Klang in view of Liu teaches all the limitations above klang further teaches transmitting the forwarded message in response to the category of hazard affecting the second transportation vehicle (i.e., a vehicle receiving the hazardous spot broadcast may repeat the broadcast to spread the information within a certain geographical area [0009]). 
Klang in view of Liu does not specifically teach comparing a category of hazard with the second information.
However, the preceding limitation is known in the art of communications. Rubin teaches the transmitting vehicle transmits its position, speed and direction. The receiving vehicle receives the transmission and compares the transmit vehicle information with its own position, speed and direction. This comparison results in a possible collision determination, with an appropriate warning or action taken in response ([0143]). The hazardous material flags field comprises 16 flags; each flag identifies one type of hazardous material. Definitions for this field should be developed by appropriate government agencies, such as the US Department of Transportation and the US EPA, in the US. Typical flags are: explosives, corrosives, fuel, oxidants, poisons, liquid, bulk, radioactive, refrigerated, pressurized, animals, etc. Flags may be reserved to indicate spill response requirements or transport regulatory agency ([0391]-[0392], [0429]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Rubin within the system Klang in 
Regarding claim 17, Klang in view of Liu teaches all the limitations above except comparing a current time with the identified time; and transmitting the forwarded message in response to a difference between the current time and the identified time being less than a certain threshold. 
However, the preceding limitation is known in the art of communications. Rubin teaches the transmitted location is compared to a set of locations determined by the transmission delay of the transmitted frame in its time slot ([0096]); adjusting phase timing ([0594]-[0597]); this example brings up another aspect of forwarding. The value of some messages is direction dependent. For a problem in a fixed road position, the value of a warning message is particularly relevant for approaching traffic, and less relevant to receding traffic. Note, however, that receding traffic serves a function as forwarding the message to oncoming traffic, which otherwise might not receive the message at all ([0262], [0548]-[0551]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Rubin within the system Klang in view of Liu in order to provide traffic signals with a range greater than 250 meters so they may communicate with each other.
Regarding claim 18, Klang in view of Liu teaches all the limitations above klang further teaches transmitting the forwarded message in response to the category of hazard affecting the second transportation vehicle (i.e., a vehicle receiving the hazardous spot broadcast may repeat the broadcast to spread the information within a certain geographical area [0009]). 
Klang in view of Liu does not specifically teach comparing a category of hazard with the second information.
However, the preceding limitation is known in the art of communications. Rubin teaches the transmitting vehicle transmits its position, speed and direction. The receiving vehicle receives the transmission and compares the transmit vehicle information with its own position, speed and direction. This comparison results in a possible collision determination, with an appropriate warning or action taken in response ([0143]). The hazardous material flags field comprises 16 flags; each flag identifies one type of hazardous material. Definitions for this field should be developed by appropriate government agencies, such as the US Department of Transportation and the US EPA, in the US. Typical flags are: explosives, corrosives, fuel, oxidants, poisons, liquid, bulk, radioactive, refrigerated, pressurized, animals, etc. Flags may be reserved to indicate spill response requirements or transport regulatory agency ([0391]-[0392], [0429]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Rubin within the system Klang in view of Liu in order to identify hazardous materials, and allow drivers to better prepare to meet the challenge on the road.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643